[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Lawrence, Slip Opinion No. 2016-Ohio-4605.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-4605
                      DISCIPLINARY COUNSEL v. LAWRENCE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Disciplinary Counsel v. Lawrence, Slip Opinion No.
                                   2016-Ohio-4605.]
Attorneys—Misconduct—Felony conviction for filing false tax returns—Engaging
        in illegal conduct and in conduct involving dishonesty, fraud, deceit, or
        misrepresentation—Two-year suspension with credit for time served under
        interim felony suspension.
    (No. 2015-1640—Submitted October 28, 2015—Decided June 30, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-048.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Meredith Lynn Lawrence of Warsaw, Kentucky,
Attorney Registration No. 0029098, was admitted to the practice of law in Ohio in
1977. On July 27, 2015, relator, disciplinary counsel, charged Lawrence with
                                  SUPREME COURT OF OHIO




professional misconduct arising from his federal conviction on three counts of filing
false tax returns in violation of 26 U.S.C. 7206(1).
        {¶ 2} In the complaint, relator alleged that after a two-week criminal trial in
the United States District Court for the Eastern District of Kentucky, a jury found
that Lawrence had knowingly underreported income from various businesses that
he owned in whole or in part for the 2004, 2005, and 2006 tax years. Some of the
unreported income came from businesses that were tangentially related to his
practice of law—including rental income that he received from other attorneys.
Lawrence was convicted in July 2012 of three counts of filing false tax returns in
violation of 26 U.S.C. 7206(1) and sentenced to 27 months of incarceration on each
count to be served concurrently, followed by a one-year term of supervised release.
Lawrence was also ordered to pay a special assessment of $300 and restitution of
$128,253.26 plus interest, which he paid in full by December 17, 2012. Upon
notification of his felony conviction, we suspended his license on an interim basis
effective November 29, 2012. In re Lawrence, 133 Ohio St. 3d 1496, 2012-Ohio-
5492, 978 N.E.2d 914.
        {¶ 3} Lawrence’s conviction and sentence were affirmed by the Sixth
Circuit Court of Appeals, United States v. Lawrence, 557 Fed.Appx. 520 (6th
Cir.2014), and the Supreme Court of the United States denied his petition for a writ
of certiorari, Lawrence v. United States, ___ U.S. ___, 135 S. Ct. 223, 190 L. Ed. 2d
133 (2014). Lawrence also moved the federal district court for a new trial in
December 2014, claiming that the certified public accountant he hired to file
amended tax returns for 2004, 2005, and 2006 determined that he had actually
overreported his income during those years. He appealed the court’s denial of that
motion to the Sixth Circuit.1 Lawrence was released from the custody of the



1
 That appeal was still pending when the parties filed their consent-to-discipline agreement. The
Sixth Circuit, however, has since affirmed the district court’s order denying Lawrence’s motion for




                                                2
                                  January Term, 2016




Federal Bureau of Prisons on February 13, 2015, and began serving his one-year
term of supervised release.
        {¶ 4} A panel of the Board of Professional Conduct considered the cause on
the parties’ consent-to-discipline agreement. See Gov.Bar R. V(16).
        {¶ 5} In the consent-to-discipline agreement, Lawrence stipulates to the
facts alleged in relator’s complaint and agrees that his conduct violated DR
1-102(A)(3) (prohibiting a lawyer from engaging in illegal conduct involving moral
turpitude) and 1-102(A)(4) (prohibiting a lawyer from engaging in conduct
involving dishonesty, fraud, deceit, or misrepresentation).
        {¶ 6} The parties stipulate that the mitigating factors include the absence of
a prior disciplinary record, Lawrence’s timely, good-faith effort to make restitution
or rectify the consequences of his misconduct, his cooperative attitude toward the
proceedings, evidence of his good character and reputation apart from the charged
misconduct, the imposition of other penalties, and the absence of harm to his
clients. See Gov.Bar R. V(13)(C)(1), (3), (4), (5), and (6). The parties agree that
just one aggravating factor is present—that Lawrence engaged in a pattern of
misconduct. See Gov.Bar R. V(13)(B)(3). Based upon Lawrence’s stipulated
misconduct and the applicable aggravating and mitigating factors, the parties
stipulate that the appropriate sanction for Lawrence’s misconduct is a two-year
suspension from the practice of law, with no portion of the suspension stayed. They
further agree that in light of the mitigating factors enumerated above, Lawrence
should receive credit for the time served under his interim felony suspension, which
commenced on November 29, 2012.
        {¶ 7} The panel and the board found that the consent-to-discipline
agreement conforms to Gov.Bar R. V(16) and recommend that we adopt the
agreement in its entirety. In support of this recommendation, the panel referred to

a new trial, United States v. Lawrence, 6th Cir. No. 15-5126 (Oct. 2, 2015), and has denied
Lawrence’s petition for en banc rehearing.




                                            3
                             SUPREME COURT OF OHIO




Disciplinary Counsel v. Jacobs, 140 Ohio St. 3d 2, 2014-Ohio-2137, 14 N.E.3d 984.
In that case, Jacobs filed four false income-tax returns, but he pleaded guilty to a
federal information and was convicted of a single violation of 26 U.S.C. 7201(1).
He was sentenced to 12 months and one day in prison and paid a special assessment
and restitution promptly after sentencing. We suspended Jacobs from the practice
of law for two years, but we gave him credit for time served under his interim felony
suspension. Id. at ¶ 26.
       {¶ 8} We agree that Lawrence violated DR 1-102(A)(3) and (4) and that his
misconduct warrants a two-year suspension. In light of the significant mitigating
factors present, we also agree that Lawrence should receive credit for the time
served under his interim felony suspension. Therefore, we adopt the parties’
consent-to-discipline agreement.
       {¶ 9} Accordingly, Meredith Lynn Lawrence is hereby suspended from the
practice of law for a period of two years with credit for the time served under the
interim suspension that began on November 29, 2012. Costs are taxed to Lawrence.
                                                             Judgment accordingly.
       PFEIFER, LANZINGER, FRENCH, and O’NEILL, JJ., concur.
       O’CONNOR, C.J., and O’DONNELL and KENNEDY, JJ., dissent and would
remand the cause to the Board of Professional Conduct to reconsider the grant of
credit for time served under interim suspension.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, and Karen H. Osmond, Assistant
Disciplinary Counsel, for relator.
       Helmer, Martins, Rice & Popham Co., L.P.A., and James B. Helmer Jr., for
respondent.
                               _________________




                                         4